Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                      No. 04-14-00382-CR

                                      Rene ESCALANTE,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                From the 452nd Judicial District Court, Edwards County, Texas
                                    Trial Court No. 1679
                       The Honorable Robert Hoffman, Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE MARTINEZ

        In accordance with this court’s memorandum opinion of this date, the judgment of the trial
court is AFFIRMED.

       SIGNED June 10, 2015.


                                                 _____________________________
                                                 Karen Angelini, Justice